DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 9/9/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2020 has been entered. 
Response to Amendment
This action is in response to the response and amendment filed 4/7/2020 entered from which Claims 1, 3-5, 7 and 10-15 are pending wherein Claims 11-15 were withdrawn.  Of the claims under consideration Claim 1 is amended.  Claims 2, 6 and 8-9 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 10/17/2019 and 11/19/2019.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Lucca evidenced by Takada and evidenced by Tonosaki and in the alternative further in view to Kim in view of Lucca with evidence references and also in view of U.S. 2014/0308494, Iwaya et al. (hereinafter “Iwaya”) evidenced by U.S. 2017/0309677, Kuroki et al. (hereinafter “Kuroki”) or further in view of U.S. 2015/0287954, Naganawa et al (hereinafter “Naganawa”).     
Regarding Claims 1, 4, 7 and 10, Kim discloses in the entire document particularly at the abstract and at Fig. 1 a plastic substrate having a multi-layer structure comprising plastic films {i.e. plastic support member} attached to each other, and a first buffering layer of an organic-inorganic hybrid, a layer of gas barrier, and a second buffering layer of an organic-inorganic hybrid which are stacked on both sides of the plastic films in an orderly manner, each layer forming a symmetrical arrangement centering around the plastic films.  Because the plastic substrate has a small coefficient of thermal expansion, excellent dimensional stability, and superior gas barrier properties, it can replace the brittle and heavy glass substrate in display devices.  From ¶ 0041 the plastic films {i.e. plastic support member} may be selected from the group i.e. for Claim 7}.  From ¶s 0036-0039 and 0065 the first organic-inorganic hybrid buffer layer, depicted as layers 115 a and b of Fig. 1, reduce a difference in the coefficients of thermal expansion of the plastic films and the gas barrier layer, and an adhesion of the plastic films to the gas barrier layer can be improved by adjusting compositions of the organic and inorganic constituents.  In addition, it can increase adhesion to the gas barrier layer and minimize surface defects by flattening the surface of the plastic films.  The gas barrier layer is a dense inorganic material layer having a small coefficient of linear expansion and that blocks such gasses as oxygen and water vapor as depicted in Fig. 1 as layers 120a and b.  The second organic-inorganic hybrid buffer layers, depicted as 125a and b of Fig. 1, over the inorganic layer 120 a and b, which is over the organic inorganic hybrid layer 115a and b, prevent cracking of the gas barrier layer, as well as further improving gas barrier properties by filling defects of the gas barrier layer, and additionally can lower electrical resistance through its superior flattening ability, when forming a transparent conducting film and offers chemical resistance and scratch resistance to the surface.  The composition used for the second 1)m--Si--X(4-m), where X, which may be identical or different, is hydrogen, halogen, C1-12 alkoxy, acyloxy, alkylcarbonyl, alkoxycarbonyl, or --N(R2)2 (where R2 is H or C1-12 alkyl); R1, which may be identical or different, is C1-12 alkyl, alkenyl, alkynyl, aryl, arylalkyl, alkylaryl, arylalkenyl, alkenylaryl, arylalkynyl, alkynylaryl, halogen, substituted amino, amide, aldehyde, keto, alkylcarbonyl, carboxy, mercapto, cyano, hydroxy, C1-12 alkoxy, C1-12 alkoxycarbonyl, sulfonate, phosphate, acryloxy, methacryloxy, epoxy, or vinyl; oxygen or --NR.2.2 (where R2 is H or C.sub.1-12 alkyl) may be inserted between R1 and Si to give --( R1)m --O--Si--X(4-m) or (R1)m--NR2--Si--X(4-m); and m is an integer of 1-3.  Examples include methyltrimethoxysilane (MTMS), methyltriethoxysilane (MTES), 3-aminopropyltrimethoxysilane, and tetraethoxysilane {i.e. for Claim 10} by biaxial drawing extrusion.  Kim discloses at ¶s 0070 and 0077 that the plastic substrate with the multi-layered structure can be substituted for a glass substrate which is breakable and heavy that is currently used in display devices etc. of the related art.  In addition, the plastic substrates with the multi-layered structure can be used as a material for which superior gas barrier properties are demanded, in addition to the display devices.  The multi-layered plastic substrate was measured for the major properties required for a display device, such as transparency, haziness, oxygen transmission rate, water vapor transmission rate, coefficient of thermal expansion, and pencil scratch hardness of the plastic substrate as shown in Table 1.  Kim divulges at ¶ 0043 that the plastic film in the plastic substrate of has a film or sheet form having a thickness of 10 to 1,000 microns (um).  This thickness for the plastic substrate and the thickness of the organic-inorganic hybrid layer from 2-10 µm both overlap such ranges of the pending claims of from about 400 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
Kim does not expressly disclose that the second buffering organic-inorganic hybrid layers have implanted ions.  
Lucca disclose in the abstract a study of the effects of ion implantation of hybrid organic/inorganic modified silicate thin films on their surface mechanical properties.  The thin films were synthesized by sol–gel processing from tetraethylorthosilicate (TEOS) and methyltriethoxysilane (MTES) precursors {i.e. like that for the second organic-inorganic hybrid layer of Kim} and spin-coated onto Si substrates.  After heat treatment at 300ºC for 10 min, the films were implanted with 100 keV Si+, O+ and N+ with fluences ranging from 1X1014 to 3X1016 ions/cm2 {i.e. for Claim 4}.  {This range overlaps that of the pending Claim 1 from about 2X1013/cm2 to about 1 x 1014/cm2 especially given that the term “about” as defined in the specification from the U.S Patent Application Publication No. 2018/0009200 at ¶ 0048 within +/- 30% of the stated value or in this case to 1.3 x 1014/cm2.}  Both hardness {i.e. like scratch resistance of Kim} and reduced elastic modulus were seen to exhibit a monotonic increase with fluence for 100 keV Si+ implanted films {i.e. a first side opposite thin film on Si substrate}.  Table 1 shows the ion implantation parameters for nitrogen of 100 keV with a fluence of 1x1015 ions/cm2 with a projected range in nm of 469 as shown in Table 1.  For this table the values calculated using stopping and range of ions in matter (SRIM) [6] for the projected ion range, the surface electronic and nuclear stopping powers and the electronic and nuclear energies deposited at the surface. Here, energy deposited is defined as the stopping power multiplied by the fluence.  All three ions are seen to have approximately equal electronic prima facie case of obviousness exists.  In the alternative as set forth in MPEP 2144.05, in the case where the prior art ranges disclose the use slightly more than 1 x 1014/cm2 while the present claims require about 2X1013/cm2 to about 1 x 1014/cm2, which includes up to 1.3 x 1014/cm2, it is apparent, however, that the instantly claimed amount of less than about 1 x 1014/cm2 down to about 2x1013/cm2 and that taught by Kim modified by Lucca are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of slightly more than 1 x 1014/cm2 disclosed by Kim in view of Lucca and the amount disclosed in the 14/cm2 disclosed in the present claims is but an obvious variant of the amounts disclosed in Kim in view of Lucca, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  Takada evidences at ¶s 0140 and 0158 that an inorganic layer from TEOS and methyltriethoxysilane can be on a polycarbonate or polyimide or polyester layer just like on a silicon or quartz or amorphous silicon layer.  Lucca divulges at the right col. of page 579 that the results of ERD indicated that the observed increase in hardness and reduced elastic modulus of the implanted films is linked to a decrease in H concentration in the film.  It was found that corresponding to the increase in hardness with increasing fluence shown in Fig. 1 there was a monotonic increase in H loss at the surface from about 7% to 61%. For the results shown in Figs. 2 and 3, H loss at the surface was between 61% and 68% for the three irradiations.  This decrease in H concentration is consistent with previously reported results for several other ion irradiated hybrid sol–gel and inorganic polymer films.  Also from page 579, Fig. 2 shows the hardness and reduced elastic modulus depth profiles obtained for implantations performed with Si+, O+ and N+ with a fluence of 3 x1016 ions/cm2.  Results for an unimplanted film are also shown.  No observable differences in both hardness and reduced elastic modulus can be seen for the three different ions used, which are all higher than the unimplanted sample.  Tonosaki evidences at ¶s 0038-0039 and Fig. 4A for a plastic or polymer film substrate like 11, ion implanted layers 12, are formed on each of both sides of a substrate 11, {i.e. symmetrically 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim the plastic substrate with plastic layers with a thickness from about 10 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer as a scratch resistant layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where from Lucca each second buffering TEOS and MTES organic-inorganic hybrid film of Kim can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be ion implanted with nitrogen at 100 keV to a depth in 14 to 3X1016 ions/cm2 motivated to harden the organic-inorganic hybrid layer for improved scratch resistance as for Claims 1, 4 7 and 10.  Furthermore the combination of Lucca with Kim has a reasonable expectation of success because have TEOS/MTES layers for hardness or scratch resistance and the ion-implantation improves hardness to a depth of 469 nm over non-ion-implanted TEOS/MTES layers. 
In the alternative Iwaya is also cited with Kim in view of Lucca and evidence references.  Iwaya discloses in the abstract and at ¶s 0044, 0113-0158, 0175-0177, 0199 and 0204 a gas barrier film comprising a cured resin layer and a gas barrier layer, the gas barrier layer being provided on at least one side of the cured resin layer, the cured resin layer being a layer formed of a cured product of a curable resin composition that includes:  (A) a thermoplastic resin having a glass transition temperature (Tg) of 140ºC. or more, like polycarbonate-based resin, and (B) a curable monomer, the gas barrier film having a water vapor transmission rate of 1 g/m2/day or less at a temperature of 40ºC. and a relative humidity of 90%; a method for producing the gas barrier film; a gas barrier film laminate comprising the gas barrier film.  A material for forming the gas barrier layer included in the gas barrier film is formed of a gas barrier layer obtained by implanting ions into a layer that includes a polymer compound, because it is possible to efficiently form a layer that is thin, and exhibits an excellent gas barrier capability.  Examples of the polymer compound used when forming the gas barrier layer by implanting ions into a layer that includes a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers with a thickness from about 10 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer as a scratch resistant layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where each second buffering TEOS and MTES organic-inorganic hybrid film can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be ion implanted with nitrogen at 100 keV to a depth in a range from the surface to 469 nm with fluences ranging from 1X1014 to 3X1016 ions/cm2 for hardness or scratch resistance, as afore-described, where from Iwaya for modified Kim the fluence from the dose of ions implanted {for ion per area} may be appropriately determined depending on the intended use of the resulting film (e.g., desired gas barrier capability and transparency) may be around, including lower, the range of from 1x1014 to 3x1016 ions/cm2 from the applied voltage when generating plasma motivated with a reasonable expectation of success given the same materials and components used to have 
In the alternative Naganawa discloses in the abstract and at ¶s 0021, 0032, 0064, 0144, 0157, 0173, 0204, and its claim 6 a gas barrier film having excellent gas barrier properties and also having superior transparency with suppressed coloration (yellowing), and an efficient method for producing such a gas barrier film.  The gas barrier film can have an adjusted value of the total light transmittance (Tt) of the gas barrier film to 88% or more, and the value of the yellowness index (YI) to 4 or less.  From ¶ 0144 the kind of the base material for the barrier layer is not particularly limited as long as the base material has excellent transparency, and thermoplastic resin films such as a polyester film such as a polyethylene terephthalate film, a polyolefin film, or a polycarbonate film can be the base material.  From ¶ 0154-0156 it is preferable to have the yellowness index of the gas barrier film adjusted to a value of 4 or less.  The reason for this is that by having a yellowness index of such a value, a gas barrier film with suppressed coloration is obtained, and the gas barrier film can be applied as a film that constitutes a device having a display function for organic EL elements or for touch panels.  From ¶s 0166-0173, 0204 and 0214 a gas barrier film having a gas barrier layer on a base material has a polysilazane layer on a base material; and after seasoning of the polysilazane layer; an ions are implanted into the polysilazane layer, and forming a gas barrier layer having a first region having a refractive index of a value within the range of 1.50 to 1.68, and a second region having a refractive index of a value within the range of 1.40 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers with a thickness from about 10 to about 1,000 µm for plastic support and about 2 to 20 µm for the organic-inorganic hybrid layer and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer as a scratch resistant layer {i.e. first 14 to 3X1016 ions/cm2 for hardness or scratch resistance, as afore-described, where from Naganawa for modified Kim the fluence from the dose of ions implanted {for ion per area} may be around, including lower, the range of from 1X1014 to 3X1016 ions/cm2 from the applied voltage having a value of -50 kV when generating plasma to reduce yellowness and coloration (e.g., desired gas barrier capability and transparency) motivated with a reasonable expectation of success given the same materials and components used to have transparency and avoid yellowness and coloration for an organic-inorganic hybrid layer as for Claims 1, 4, 7 and 10.  
Claim 3 and in the alternative Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lucca evidenced by: 1) Takada, 2) Tonosaki and 3) Kuroki in the alternative further in view of either Iwaya or Naganawa and in addition further in view of the article entitled “Diffusion of Implanted Nitrogen in Silicon”, Lahir Shaik Adam et al. Journal of Applied Physics Volume 87, Number 51, pages 2282-2284 March 2000, (hereinafter “Adam”).  
Regarding Claims 1 and 3, Kim in view of Lucca alternatively also with either Iwaya or Naganawa is applied as to Claim 1 along with the disclosure of Lucca of a keV or 100 for nitrogen implantation which does not expressly disclose a range of 60 to 80 keV.  
Adam discloses in the abstract growth of thinner gate oxides and their thickness control is one of many challenges in scaling technologies today, and nitrogen implantation can be used to control oxide thickness.  Nitrogen was implanted as N2+ at a dose of 5X1013 ions/cm2
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer as a scratch resistant layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where each second buffering TEOS and MTES organic-inorganic hybrid film can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be ion implanted with nitrogen at 100 keV to a depth in a range from the surface to 469 nm with fluences ranging from around 1X1014 to 3X1016 ions/cm2, as afore-described for Claim 1, where from Adam the implantation of nitrogen can be at a keV from 40 to 100 and up to 200 to a depth of 400 nm motivated to control the thickness of the oxide of the organic inorganic hybrid as for Claims 3 and 1.  Furthermore the combination of Adam and Kim as modified has a reasonable expectation of success because of the similar implanted nitrogen into a silicon containing layer at 40 and 200 keV as with the 100 keV of Kim as modified by Lucca and a similar thickness of 400 nm.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lucca evidenced by: 1) Takada, 2) Tonosaki and 3) Kuroki alternatively further in view of either Iwaya or Naganawa and additionally further in view of U.S. 2017/0243737, Tanigaki et al. (hereinafter “Tanigaki”).  
Regarding Claim 5, Kim in view of Lucca alternatively also with either Iwaya or Naganawa is applied as to Claim 1, however Kim as modified does not expressly disclose that the organic inorganic hybrid comprises silicone resin and a polymer resin.      
Tanigaki discloses in Fig. 1 and ¶s 0014, 0020-0022 and 0146-0150 that a polysiloxane film, 2, from a polysiloxane-containing composition, is ion implanted at (4).  The polysiloxane-containing composition improves a cured film obtained from this composition in heat resistance, chemical resistance, film density and adhesiveness onto a substrate as an underlying member.  From ¶s 0021-0022, the polysiloxane-containing composition may contain other resin, or a precursor thereof.  Examples of the resin or the precursor include polyimide, acrylic resin, epoxy resin, novolak resin, urea resin, polyamic acid, polyamideimide, polyamide, polybenzoxazole, and polyurethane; and respective precursors of these resins (i.e. polymer resin for Claim 5).  From ¶s 0024-0048 the polysiloxane is a thermosetting resin, and when this resin is thermally cured at a high temperature to be subjected to dehydration condensation, siloxane bonds (Si--O), which are high in heat resistance, are formed.  From Id the polysiloxane is preferably a polysiloxane containing an organosilane unit represented by the following general formula (1), (2) or (3): 
    PNG
    media_image1.png
    102
    139
    media_image1.png
    Greyscale
 (1), 
    PNG
    media_image2.png
    84
    159
    media_image2.png
    Greyscale
(2), 
    PNG
    media_image3.png
    95
    141
    media_image3.png
    Greyscale
(3).  From ¶ 0043 the polysiloxane 
    PNG
    media_image4.png
    92
    134
    media_image4.png
    Greyscale
.  Examples of formula 1 include trifunctional silanes such as methyltrimethoxysilane (MTMS) and examples of formula 4 include tetrafunctional silanes like tetraethoxysilane (TEOS).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III to have from Kim as modified the plastic substrate with plastic layers and an acrylic primer and a first organic-inorganic hybrid layer and an inorganic layer and a second organic inorganic hybrid layer as a scratch resistant layer {i.e. first organic-inorganic hybrid layer of pending claims} arranged on each side of the substrate, where each second buffering TEOS and MTES organic-inorganic hybrid film can be with a transparent polycarbonate, polyester or polyimide layer plastic support or silicon wafer and each such TEOS and MTES organic-inorganic hybrid film can be ion implanted with nitrogen at 100 keV to a depth in a range from the surface to 469 nm with fluences ranging from 1X1014 to 3X1016 ions/cm2, as afore-described for Claim 1, where from Tanigaki the TEOS and MTES of modified Kim form a polysiloxane for ion implantation that also has a polyimide, acrylic resin, epoxy resin, novolak resin, urea resin, polyamic acid, polyamideimide, polyamide, polybenzoxazole, or polyurethane (i.e. polymer resin) motivated to have a polysiloxane-containing composition for ion-implantation where the film from the composition has 
Response to Arguments
Applicants' amendments and arguments of 9/09/2020 have been fully considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112(b) but are unpersuasive in regards to the rejections under 35 U.S.C. 103.     
Applicants traverse the rejections under 35 U.S.C. 103, first, by arguing that the 469 nm projected range in Lucca does not overlap or approach, and is not similar to, the claimed implantation depth of about 300 nm to about 400 nm.  Applicants argue that in the totally Lucca does not render the claimed range obvious.  For example, the cited Table 1 of Lucca provides three projected ranges, 260 nm, 446 nm, and 469 nm, none of which are within or near about 300 nm to about 400 nm as now recited in claim 1.  
In response Applicants do not address the rejection based on Kim in view of Lucca that Lucca discloses the implantation is in a projected range to 260, 446 and 469 nm which would be from the surface as shown in Figs 1-3 of projected depth of implantation.  These projected depths encompass or overlap the range of depth of implantation of Applicants’ claims of from the surface to about 300 to about 400 nm. As noted in Applicants’ response of 5/24/2019 at the paragraph bridging pages 7-8 the recitation is "wherein an implantation depth of the ions from the first side is in a range from about 300 nm to about 400 nm."  So for a depth from the first side, underlining 
Secondly, Applicants argue that Figures 2 and 3 of Lucca (both reproduced below), none of the apparent samples were hardness tested beyond 250 nm. In fact, Figures 2 and 3 of Lucca show that the hardness value of the ion implanted samples approaches that of the unimplanted sample beginning around a depth of 175 nm, indicating that one of ordinary skill in the art would not have been motivated to implant ions to a depth of about 300 nm to about 400 nm as now recited in claim 1 since Lucca does not show much, if any, improvement in hardness beyond 175 nm.   
In response the improvement is over an unimplanted layer where all implantations of Lucca gave such an improvement as indicated by Lucca.  Also the implantation from Iwaya or Naganawa in the rejection have not been addressed by Applicants.  These improvements are for transparency and avoiding coloration and a low yellowness index as indicated in the rejection.  Therefore in addition to hardness for scratch resistance over an unimplanted layer the motivation to combine is also for transparency and avoiding color and having a low yellowness index.  Also Applicants’ reference to “Berg” and “Liaw” is not understood in that it lacks an explanation.   
Applicants’ reliance for any patentability of dependent claims 3-5, 7 and 10 on any patentability of amended claim 1 is acknowledged.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787